Citation Nr: 1820083	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother-in-law



ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2017, the Veteran and his brother-in-law testified before the undersigned at a Board videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim on appeal for additional development.

Records generated by VA facilities that may impact the adjudication of a claim are considered in the constructive possession of VA adjudicators, and therefore must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

At his March 2017 hearing, the Veteran stated that he sought treatment for his right knee, low back, and left ankle disabilities from a VA medical facility in Arizona in approximately 1975 or 1976 as well as 1987, 1988, and 1989.  The undersigned allowed the record to remain open for 60 days to allow the Veteran to attempt to obtain such records and submit further evidence.  Although the record has remained open for almost a year, the Veteran has submitted no such evidence.  Consequently, this case must be remanded for an attempt to obtain any records associated with the VA treatment the Veteran identified at his hearing.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA or private medical records with the claims file, particularly those VA treatment records from 1975 to 1976 and from 1987 to 1989.  Take appropriate efforts to obtain any records identified by the Veteran or otherwise.  Document failed efforts and their reasons.

2.  After completion of the above, and any other necessary development, readjudicate the claim on appeal.  If the benefits sought remain denied, furnish a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




